IIS"

Case 14-10588-BLS Doc6é60 Filed 08/07/19 Page 1 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: CARMEN A. PATINO AND ARTURO Chapter 13
PATINO, Case No. 14-10588-BLS

Debtors.
U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF THE TIKI Docket Ref. No. 53

SERIES I TRUST,
Movant,
and

CARMEN A. PATINO AND ARTURO PATINO,

Debtors,

 

 

STIPULATION REGARDING U.S. BANK TRUST NATIONAL ASSOCIATION AS
TRUSTEE OF THE TIKI SERIES II TRUST'S

MOTION FOR RELIEF FROM AUTOMATIC STAY AND REQUEST FOR

ADEQUATE PROTECTION

oO
This Stipulated Order is made the’ 2 YQ day 2019, by and among

 

 

Carmen A. Patino and Arturo Patino (the “Debtors”) and U.S. Ban¥ Trust ational Association,
as Trustee of the Tiki Series IIT Trust (“Movant”), through their respective counsel, as follows:
BACKGROUND

1. The Debtors are the real and Tegistered owners of certain real estate
Situated at 49 Chesterfield Drive, New Castle, Delaware 19720 (the “Mortgaged Property”) and
is currently in possession of same.

2. Movant is a secured creditor of the Debtors as evidenced by a certain note
(the “Note”), in the principal amount of $136,000.00, executed on March 13, 2008. Pursuant to

the Note, Debtors are currently required to make monthly payments in the amount of $] 098.25,

 

 

 

 
 

Case 14-10588-BLS Doc6é60 Filed 08/07/19 Page 2 of 7

3. The Debtors executed a Mortgage dated on or about March 13, 2008 (the
“Mortgage”) securing the Note in favor of Movant’s interest in the Mortgaged Property.

4, On or about March 19, 2014 (the “Filing Date”), the Debtors filed a
Voluntary Petition for Relief Pursuant to Chapter 13 of Title 11 of the United States Code (the
“Bankruptcy Code”).

5. The Debtors are in default of the Note and Mortgage obligations to
Movant as they have failed to make full payment of the Note and Mortgage that have come due
for the months of December to July, 2019.

6. The Debtors' post-petition payments to Movant fell into arrears and
Movant filed its Motion for Relief from Stay on May 3, 2019. (Docket No.53).

7. The parties to this Stipulated Order recognize the cost, inconvenience, and
uncertainty associated with pursuing and defending the motion for relief from the automatic stay
and instead desire to settle their disputes on the terms and conditions set forth in this Stipulated
Order.

NOW, THEREFORE, with the foregoing Background deemed incorporated
herein by this reference as if set forth at length, the parties hereto, intending to be legally bound
by this Stipulated Order, and in consideration of the mutual covenant and terms contained herein,
agree as follows:

8. Determination of the Movant’s Motion is hereby stayed until the Debtors
perform, observe, and/or fully comply with any covenant, term, or condition contained in this
stipulation, including, without limitation, the performance of payments called for by paragraphs
9 and 10 of this stipulation.

9. The arrearages and costs are calculated as follows:

 
 

 

IIE IED DEO a Ee
Case 14-10588-BLS Doc6é60 Filed 08/07/19 Page 3 of 7

7,687.75 Arrears
(383.00) Unapplied Funds
181.00 Filing Fee

__400,00 Attorney Fees
7,885.75 Total to be paid by stipulation

SF Go GF 69 64

Arrears calculated as follows:
Mortgage payments — 12/1/2018-6/1/2019 @ $1,098.25 each

10. Debtors agree to pay the arrears of $7,885.75 by making five (5) monthly

payments of $1,314.29 and one (1) monthly payment of $1,314.30 beginning on August 15,
2019.

11. Debtors also agree to pay to Movant their regular monthly payments
currently in the amount of $1,098.25 as they become due under the terms of the Note beginning
with the August 1, 2019 payment.

i2. The following shail be Events of Default under this Stipulated Order and
under the Note and Mortgage:

a. the occurrence of a default under the Note and Mortgage including
the failure to make a monthly payment to Movant pursuant to the
terms of the Note and Mortgage.

13. Upon the occurrence of an Event of Default and ten (10) days’ notice
thereof to Debtors and their counsel as set forth in paragraph 12 above and Debtors’ failure to

cure said event of default within 10 days of receipt of said Notice of Default, Relief from Stay

 

will be hereby lifted without further hearing, and Movant may, at its option, exercise any or all of
the following rights and remedies:
a. declare all existing liabilities, indebtedness, and obli gations of the
Debtors to Movant immediately due and payable, including, but

not limited to, interest, principal, expenses, advances to protect

 
 

 

Case 14-10588-BLS Doc6é60 Filed 08/07/19 Page 4of 7

Movant’s interest in the Mortgaged Property, and reasonable
counsel fees to enforce this Stipulated Order of the Note and
Mortgage, all without demand, notice, or any further actions;
institute any legal proceedings available to Movant for the purpose
of recovering any damages suffered by Movant as a result of
Debtors’ breach of this Stipulated Order;

take any and all actions necessary to foreclose upon the Mortgaged
property; and/or

exercise any other right or remedy available to Movant under
applicable law.

All of the above items “a” through ‘“d” shall be in rem actions only

against the property.

14. All notices required or desired to be given to the Debtors hereunder shall

be in writing and shall be deemed to have been given when the notice is (i) personally delivered

to Debtors and their counsel or (ii) sent by United States First Class Mail, postage prepaid to

Debtor at their address set forth below and sent by United States First Class Mail, postage

prepaid to Debtors’ counsel at the address and number set forth below:

Debtors:

Carmen A. Patino
49 Chesterfield Drive
New Castle, DE 19720

Arturo Patino
49 Chesterfield Drive
New Castle, DE 19720

 
 

 

I SSSSSS’=~
Case 14-10588-BLS Docé60 Filed 08/07/19 Page 5of7

With a Copy to:

Angelique R. Crabiil, Esquire Michael B. Joseph
Crabill Law, LLC Chapter 13 Trustee
1521 Concord Pike, Ste. 301 824 Market Street

Wilmington, DE 19803 P.O. Box 1351

Wilmington, DE 19899-1351
Any notice of a change in the foregoing addresses shall be sent to counsel for
Movant.
15. This Stipulated Order shall be binding upon the parties hereto, their
respective heirs, successors, assigns, executors, administrators, and legal and personal
representatives, regardless of whether the Debtors’ bankruptcy case is converted or dismissed and

shall be binding upon any trustee appointed in the case. Confirmation of any plan or

 

reorganization filed in Debtors' bankruptcy case shall not alter, amend, modify, or otherwise
affect any term, covenant, or condition of this Stipulated Order without the prior written consent
of Movant.

16. Nothing herein nor any delay on the part of Movant in the exercise of any
right or remedy hereunder shall operate or be construed as a waiver of any of Movant’s rights
hereunder.

17, This Stipulated Order may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall constitute but one
and the same instrument.

18. It is expressly understood and agreed that the execution and entry of this
Stipulated Order shail in no way constitute a waiver of the Debtors' right to propose a plan of
reorganization which seeks to impair Movant’s claim or right to object to any plan of

reorganization proposed or filed by the Debtors.

 

 
 

ce

Case 14-10588-BLS Doc6é60 Filed 08/07/19 Page 6 of 7

19. Aslong asno uncured Event of Default exists, the terms of Stipulated
Order shall remain in effect until all of the payments under paragraph 9 have been made.

20. Attorney fees and costs for issuing Notice to Cure, Notice / Certificate /
Affidavit of Default, and order for relief are recoverable and may be added to the arrearage.

IN WITNESS WHEREOF, the parties hereto have authorized their counsel to

execute this Stipulated Order on their behalf and have caused this Stipulated Order to be

executed.
Date: ? O ,2019 VID

“ hariton, Esquire (No. 2797)
, Weisberg & Conway, LLC
Me Foulk Road, Suite 204
oulkstone Plaza
Wilmington, DE 19803
(302) 409-3520 [tel]
(855) 425-1980 [fax]
Counsel for Movant

Date-suly 39 ,2019

 

1521 @oncord Pike, Ste. 301
Wilmington, DE 19803
Counsel for Debtors

 

 
 

ree
Case 14-10588-BLS Doc60 Filed 08/07/19 Page 7 of 7

The Trustee has read this en to the terms thereof.
Dated: 7 — 7.0 , 2019 : of
MichkelB-fosepch (ti

APPROVED AND SO ORDERED this day o (lugaat 2019.

BY THE COURT:

United States Bankruptcy Judge

 

 
